Citation Nr: 0328325	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  95-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) since October 13, 1998?

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and [redacted]


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel 


INTRODUCTION

The veteran had active service from November 1951 to August 
1953, and from May 1954 to April 1956.

This case initially came to the Board of Veterans' Appeals 
(Board) from an April 1995 decision by the North Little Rock, 
Arkansas, Regional Office (RO) that denied benefits under the 
provisions of 38 U.S.C.A. § 1151.  A February 1997 Board 
decision affirmed the RO decision, and the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 1997, the Court remanded the case to 
the Board.  In April 1998, the Board remanded the case to the 
RO.

In September 1998, the veteran claimed entitlement to a TDIU.  
A December 1998 RO decision denied the claim, and the veteran 
appealed.  In October 1998, he claimed service connection for 
PTSD and, at a March 1999 hearing, he informally claimed 
service connection for hearing loss and tinnitus.  A February 
2000 RO decision granted service connection for PTSD and 
assigned a 10 percent evaluation, but denied entitlement to 
service connection for hearing loss and tinnitus.  The 
veteran appealed the RO decision.

The case was returned to the Board before all of the appeals 
were perfected and, in a November 2000 decision, the Board 
deferred adjudication of the TDIU claim and remanded, for 
further development of the evidence, the claim under 
38 U.S.C.A. § 1151.  While the case was in remand status, the 
veteran perfected his appeal of the other claims.

In September 2002, the Board denied entitlement to service 
connection for hearing loss and tinnitus, as well as 
entitlement to an increased evaluation for PTSD.  The Board 
ordered further development by its evidence development unit 
on the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, and the issue of 
entitlement to a total disability evaluation based on 
individual unemployability.  The appellant again appealed to 
the Court.

The veteran died in December 2002.  Accordingly, in January 
2003, the Court dismissed the appellant's appeal to the 
September 2002 decision, and vacated the Board's underlying 
decision. 


FINDINGS OF FACT

1.	The veteran served on active duty from November 1951 to 
August 1953, and from May 1954 to April 1956.

2.	The veteran died in December 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

